Citation Nr: 0619020	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for a bilateral hip 
spine disorder, claimed as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The case was previously before the Board in April 2004, when 
it was remanded to provide additional notification to the 
veteran and to retrieve additional medical treatment records.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
has current diagnoses of degenerative disc disease of the 
cervical spine and lumbar spine; there is no medical 
diagnosis of any hip disability.  

2.  Service connection is in effect for arthritis of the 
right knee.  

3.  There is no competent medical evidence which indicates 
that the veteran's degenerative disc disease of the cervical 
spine and lumbar spine, or any claimed hip disorder, is 
proximately due to, or the result of, the service-connected 
right knee disability.  

4.  There is no any competent medical evidence which 
indicates that the veteran's service-connected right knee 
disability causes an increase in the severity of his 
degenerative disc disease of the cervical spine and lumbar 
spine.  


CONCLUSION OF LAW

Lumbar spine, cervical spine, and bilateral hip disorders are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
February 2005 satisfied the duty to notify provisions with 
respect to the claims.  Subsequently, letters dated in May 
and November 2004 were sent to provide additional 
notification to the veteran.  The veteran's VA records have 
been obtained.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  While the February 2001 
letter was before the initial adjudication of the claim in 
June 2001, additional notification was provided in May and 
November 2004 and the claims were subsequently readjudicated 
in a February 2006 Supplemental Statement of the Case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical records, 
and VA medical treatment records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to his claims for service 
connection for cervical spine, lumbar spine, and hip 
disorders, secondary to his service-connected right knee 
disability.  

It is not contended nor does the evidence show that the 
disabilities at issue had their onset in service or were 
aggravated during service.  Rather, the veteran's claim is 
that he currently has cervical spine, lumbar spine, and hip 
disorders that have been caused by his service-connected 
right knee disability.  

The veteran is service-connected for arthritis of the right 
knee.  Various medical treatment records have been obtained 
which reveal complaints of neck pain, low back pain, and hip 
pain dating from around 1999 to the present.  Review of the 
medical evidence of record does not reveal any confirmed 
diagnosis of a hip disability and VA x-ray examination of the 
veteran's pelvis in April 1999 was unremarkable and revealed 
no abnormalities.  However, the medical evidence of record 
reveals that the veteran has diagnoses of disc disease of the 
cervical spine and the lumbar spine.  However, there is no 
medical evidence which in any way relates the veteran's 
current spine disorders to his service-connected right knee 
disability.  Specifically, an October 2002 VA medical record 
reveals a medical opinion which states that the veteran has 
"advanced osteoarthritis of the right knee.  . . .  He also 
has disc disease of the cervical and lumbar spine, but I 
cannot make the connection between those and the arthritis of 
his knee."  

The preponderance of the evidence is against the veteran's 
claims for service connection.  There is no evidence of any 
lumbar spine, cervical spine, or hip disorder during service 
and no evidence links the current disabilities to the 
veteran's military service.  With respect to the veteran's 
primary contention that his service-connected right knee 
disability has caused lumbar spine, cervical spine, and hip 
disorders, there is simply no medical evidence which 
indicates that any of these disorders is proximately due to, 
or the result of, the service-connected right knee disorder.  
Instead the only medical opinion of record reveals that the 
veteran's back disabilities are unrelated to his service-
connected right knee arthritis.  There is also no evidence 
that the service-connected right knee arthritis causes an 
increase in disability of the nonservice-connected back 
disabilities.  For the large volume of medical treatment 
records obtained, there are very few showing any continuing 
treatment for the veteran's back disabilities, and none which 
show that the right knee disorder in any way aggravates the 
veteran's degenerative disc disease.  Accordingly, service 
connection for the lumbar spine, cervical spine, and hip 
disorders as secondary to the veteran's service-connected 
right knee disability must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine, cervical spine, and 
bilateral hip disorders is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


